ADVISORY ACTION BEFORE FILING AN APPEAL BRIEF
ATTACHMENT


1.	This advisory action is in response to the remarks filed October 28, 2021. The finality of the rejection mailed September 28, 2021 is maintained for at least the two following reasons:
(1)	the final rejection was issued in response to amendments filed Aug. 6, 2021 (“AUGUST 2021 CLAIM AMENDMENTS”) that amended all the independent claims in the instant application; and
(2)	even if the new grounds of rejection were removed, all the claims in the instant application remain rejected on other grounds (e.g., 35 USC §101 rejections, 35 USC §251-New Matter Rejections, 35 USC §112-1st Written Description Rejections, and Obviousness Double Patenting Rejections).
2.	As to (1), Examiners find the AUGUST 2021 CLAIM AMENDMENTS substantially amends all the claims at issue in the instant application. Applicant argues that although the AUGUST 2021 CLAIM AMENDMENTS amend all the claims in the instant application, the new grounds of rejection were not necessitated by the amendments (see Remarks 5).
	Specifically, Applicant asserts that in order for a new ground of rejection to be necessitated by the Applicant’s amendment, there necessarily must be some relationship between the new ground of rejection and the amendments that were made to the claims (see Remarks 5). More specifically, Applicant maintains there is no relationship between the amendments and the recapture rejection (see id.)
	This argument is not persuasive because all pending claims were rejected in the non-final office action as insolubly ambiguous and the AUGUST 2021 CLAIM AMENDMENTS resolved the ambiguity, which established the metes and bounds of the claims. For at least the reason that the AUGUST 2021 CLAIM AMENDMENTS resolved necessitated by the AUGUST 2021 CLAIM AMENDMENTS because it was necessary to resolve the claim ambiguity before the new grounds of rejection could be applied. In other words, until the ambiguity was resolved (i.e., the non-final rejection found the claims insolubly ambiguous), the claims could not be properly understood for examination. For at least this reason, the AUGUST 2021 CLAIM AMENDMENTS necessitated the new grounds of rejection.
3.	As to (2), Examiners maintain that the AUGUST 2021 CLAIM AMENDMENTS, in the opinion of the examiner, are clearly open to rejection on grounds of record (see MPEP 706.07(a)). Specifically, the rejections on grounds of record are 35 USC §101 rejections, 35 USC §251-New Matter Rejections, 35 USC §112-1st Written Description Rejections, and Obviousness Double Patenting Rejections. Thus, Examiners maintain the claims are not allowable and the claims may be finally rejected because even if the new grounds of rejection were removed, the claims may be finally rejected on rejections on grounds of record.
--Arguments directed to claims NOT rejected as Impermissible Recapture.--
4.	In addition to Applicant’s arguments as to why finality is allegedly improper, Applicant additionally requests the office issue a non-final rejection because Applicant is unclear as to why certain claims are not rejected for recapture (see Remarks 4). 
This argument is not persuasive because it does not proffer sufficient evidence or argument to rebut the rejection set forth in the final rejection, i.e., Applicant’s arguments merely request clarification as to why some claims are NOT rejected for recapture and do not address the claims found to be impermissible recapture.

	For the above reasons, Applicant’s request for reconsideration of the finality of the rejection of the last Office action is not persuasive. Therefore, the finality of the Final Action is maintained.

Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992